Citation Nr: 0335744	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-01741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty in the Army from May 1968 
to May 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 2002 RO decision which denied 
service connection for bilateral hearing loss, tinnitus, a 
low back disorder, and hypertension.

The Board agrees with the veteran and his representative, 
that there is a further duty on the part of the VA to assist 
in developing evidence pertinent to the claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The limited service medical records now on file apparently 
are copies which the veteran submitted himself.  The RO 
should obtain complete service medical records directly from 
the service department.  

The veteran's service separation document, DD Form 214, notes 
service in Vietnam.  Among his decorations was the Bronze 
Star Medal (BSM), which may be given for either meritorious 
achievement or heroic action.  The veteran claims that he 
engaged in combat, and that at least some of the claimed 
conditions are related to combat.  This raises the question 
of whether the combat provisions of 38 U.S.C.A. § 1154 are 
applicable to this case.  Under the circumstances, the RO 
should attempt to obtain any service personnel records which 
might show participation in combat.

An effort should be made to obtain any additional post-
service medical records concerning the claimed conditions.  
The veteran has not been given a VA examination in connection 
with his claims.  Under the circumstances of the present 
case, such an examination is warranted.  

Accordingly, the case is remanded for the following action.

1.  The RO should directly contact the 
National Personnel Records Center (NPRC), 
or other indicated service department 
office, and obtain official copies of the 
veteran's complete service medical 
records.  

The RO should similarly obtain, from the 
service department, copies of pertinent 
service personnel records which might 
show the veteran participated in combat.  
This should include a record of duty 
assignments and decorations, and any 
available citation for the Bronze Star 
Medal.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him, since his May 
1970 release from active duty, for 
hearing loss, tinnitus, a low back 
disorder, and hypertension.  After 
obtaining any necessary release forms 
from the veteran, the RO should contact 
the identified medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.

3.  The RO should thereafter have the 
veteran undergo VA examination(s) to 
determine the nature and etiology of any 
current hearing loss, tinnitus, a low 
back disorder, and hypertension.  The 
claims folder should be provided to and 
reviewed by the examiner(s).  Based on 
examination findings, review of 
historical records, and medical 
principles, the examiner(s) should 
provide a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of any current hearing 
loss, tinnitus, a low back disorder, and 
hypertension, including any relationship 
with military service.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for bilateral 
hearing loss, tinnitus, a low back 
disorder, and hypertension.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


